Title: From Alexander Hamilton to Jeremiah Olney, 24 September 1790
From: Hamilton, Alexander
To: Olney, Jeremiah


Treasury DepartmentSeptember 24th 1790
Sir
I have received your letter containing a state of Facts in the case of the Cargo of the Sloop Nancy seized by the Collector of Alexandria. The Coasting Act renders it the duty of the Collectors to seize all Goods not contained in the Manifests of Vessels trading between two Districts in States that do not adjoin. Mr Lee therefo⟨re⟩ appears merely to have obeyed the injunctions of the Legislature for in a case wherein no Manifest was produced to him all Goods stood in that predicament which works a legal forfeiture, & renders a seizure an indispensible duty. The Circumstances however as stated by you place the owners in a fa⟨vou⟩rable light. I recommend therefore to those Gentlemen their persuing the mode of obtaining relief contained in the Act “for mitigating or remit⟨ting⟩ the forfeitures & penalties accruing under the Revenue Laws in certa⟨in⟩ cases therein mentioned” passed the 26th day of May last. The District Ju⟨dge⟩ of Virginia is now in New York & I find on enquiry which I have ca ⟨used⟩ to be made that he will be in Williamsburgh by the middle of Octo⟨ber⟩ where he will hold a special Court on any day that the partie⟨s⟩ desire. I need not observe to you that it is only on his report ⟨of the⟩ Testimony that I am enabled to remit a forfeiture even in cases of ⟨innocence⟩.
As your Testimony appears to be of great importance on the present occasion you will do well to have your deposition taken before the District Judge of your State and if convenien⟨t in⟩ the presence of the Attorney of the United States for the pu⟨rpose⟩ of transmission to the District Judge of Virginia.
I observe your information that the same Sloop the Nancy Captain Thornton returned fro⟨m⟩ Alexandria without a Manifest or permit, the cause of which will be enquired into in course. On receipt of this letter you will be pleased to send me particular information of the Cargo imported by her from Alexandria to providence distinguishing the Foreign & American Articles.
I am Sir with respect   Your Obedient Servant
Alexander Hamilton
⟨Jer⟩emiah Olney EsqrCollectorProvidence, R.I.
